Case 1:16-cv-10386-LTS Document 416-8 Filed 11/20/20 Page 1 of 3




                EXHIBIT H
     Case 1:16-cv-10386-LTS Document 416-8 Filed 11/20/20 Page 2 of 3

STUART PATTERSON Vol.1                                                                 November 12, 2020
STYLLER V. HEWLETT-PACKARD                                                                        29–32
                                               Page 29                                                   Page 31
·1 There is an executive floor.· Who is on that floor     ·1· · · · · · · ·MR. BUNIS:· And I am going to instruct
·2 is the top of the company, so it is informal, but      ·2 the witness not to answer the question.· And,
·3 sure sign of power.                                    ·3 Dimitry, again, I think you are confusing whether
·4· · · · · ·Let's move on, Mr. Slattery --               ·4 something needs to be listed on a privilege log and
·5 Mr. Patterson.· I apologize.                           ·5 what the obligations are with respect to that, and
·6· · · · · ·Have you spoken with Mr. JT Silvestri, Tom   ·6 whether this witness can answer questions you are
·7 Harris, Jim O'Grady, or Kevan Bartley after their      ·7 asking him about the substance of conversations
·8 depositions?                                           ·8 between him and his lawyers.· So I am going to
·9· · · · · · · ·MR. BUNIS:· Objection.· Compound.        ·9 instruct the witness not to answer.
10· · · · · · · ·You can answer.                          10· · · · · · · ·MR. JOFFE:· Counsel, I think that you
11· · ·A.· · No.                                          11 are confusing -- you are confusing privilege logs
12 BY MR. JOFFE:                                          12 and you are confusing the basic principle of
13· · ·Q.· · Have you read the transcripts of their       13 claiming privilege in the first place, whether it's
14 depositions?                                           14 in the privilege log, an oral conversation, in
15· · ·A.· · No.                                          15 testimony, or in court.
16· · ·Q.· · Have you watched videos of their             16· · · · · · · ·In order to claim privilege, the
17 depositions?                                           17 claimant must state the subjects of that
18· · ·A.· · No.                                          18 communication, the parties to that communication,
19· · ·Q.· · Have your lawyers -- without getting into    19 the time and date of that communication, the subject
20 the substance, Mr. Patterson -- I don't want to get    20 matter of that communication, and give general
21 into the substance of your conversations with your     21 descriptions of what was discussed.· If you do that,
22 attorneys, but I want to ask you about the fact of     22 then your conversation would be claimed privilege.
23 those conversations.· Okay?· There is a difference.    23 If you don't, there is no claim of privilege.· You
24· · · · · ·So did you have conversations with your      24 know it perfectly well.
25 attorneys about the testimony given by Mr. Gill,       25 BY MR. JOFFE:

                                               Page 30                                                   Page 32
·1 Mr. Pat- -- Mr. Bartley, Harris, and Silvestri?        ·1· · ·Q.· · Mr. Patterson, if your counsel instructs
·2· · · · · · · ·MR. BUNIS:· Instruction not to answer.   ·2 you not to answer, you should not answer.· I will
·3 Calls for attorney-client communication.               ·3 not probe further.· But I will go to court, and I
·4· · · · · · · ·Don't answer.                            ·4 will upend those instructions, and I will call you
·5 BY MR. JOFFE:                                          ·5 back for another day of testimony.· Okay?· I just
·6· · ·Q.· · I am asking you about -- if there were       ·6 want to give you a fair warning.· In our view, those
·7 communication on the subject, Mr. Patterson, you are   ·7 instructions are wholly improper.
·8 to tell me whom the communication was with at the      ·8· · · · · · · ·MR. BUNIS:· So I'm just --
·9 time, the subject matter of that communication, and    ·9· · · · · · · ·MR. JOFFE:· So we'll move on.
10 the general description in order to claim privilege.   10 Michael, I -- you said your piece.· I said mine.
11· · · · · ·So if you want to say that you had           11 We're moving on.· Moving on.
12 conversations on such and such a date -- if you can    12· · · · · · · ·MR. BUNIS:· Okay.
13 tell me that on November 9 I had a conversation with   13· · · · · · · ·MR. JOFFE:· But that is just a fair
14 Mr. Bunis on the subject of X, then you can claim      14 warning.
15 privilege on that communication, but if you don't,     15· · · · · · · ·MR. BUNIS:· Dimitry -- Dimitry, I am
16 there is no basis for claiming privilege so --         16 just going to tell you now --
17· · · · · · · ·MR. BUNIS:· Dimitry --                   17· · · · · · · ·MR. JOFFE:· We are moving on.
18 BY MR. JOFFE:                                          18· · · · · · · ·MR. BUNIS:· Well, please don't
19· · ·Q.· · That is what I want to ask you.· I will      19 interrupt me.· Please don't interrupt me.
20 repeat my question.· And this is just the fact of      20· · · · · · · ·MR. JOFFE:· You are interrupting me
21 communication, not what was said, not what was         21 all of the time.· Michael, your proper role is to
22 advice, not what you asked about it.· Just merely      22 state objection or instruction to the witness.
23 the fact whether your attorneys discussed testimony    23 Everything else is interrupting me.· I don't
24 given by your colleagues or former colleagues in       24 interrupt you.· You interrupt me.· I'm here to ask
25 this case.                                             25 my witness questions.


                                                                                    800.211.DEPO (3376)
                                                                                    EsquireSolutions.com            YVer1f
   Case 1:16-cv-10386-LTS Document 416-8 Filed 11/20/20 Page 3 of 3

STUART PATTERSON Vol.1                                  November 12, 2020
STYLLER V. HEWLETT-PACKARD                                         33–36




                                                      800.211.DEPO (3376)
                                                      EsquireSolutions.com  YVer1f
